Title: To Benjamin Franklin from Harbanus Ashebriner: Contract for a Wagon and Horses, 2 May 1755
From: Ashebriner, Harbanus
To: Franklin, Benjamin



[May 2, 1755]
I  Harbanus Ashebriner of Parradice Township.  in the County of York and Province of Pennsylvania, do hereby agree and promise that I will, on the Terms hereunder mentioned, provide  one  good Waggon with four able Horses and a Driver, to be at Wills’s Creek in Virginia, with as much Oats, Indian Corn, or other Forage as I can procure and carry thither with the same, on or before the twentieth Day of May Instant, then and there to attend the Orders of General Braddock. And I do acknowledge to have received the Sum of  Five Pounds Five Shillings  from Benjamin Franklin, in Advance towards the Pay or Hire of the said Waggon Team and Driver and do oblige myself to return to him or his Order, Double the said Sum in Case I fail of performing this Agreement.


I Benjamin Franklin of Philadelphia, being for that purpose duly and fully empowered by his Excellency Edward Braddock Esq; General of all his Majesty’s Forces in North America, do hereby in his Name and Behalf, promise and agree, that the said  Harbanus Ashebriner  shall receive for the Hire of his said Waggon Team and Driver Fifteen Shillings a Day,  Pensilva: Money  the Pay to commence the Day of their Arrival at Wills’s Creek; and shall farther receive for travelling thither and home again the Sum of  a reasonable Allowance.  And in Case of the Loss of the said Waggon or any of the Horses, in the Service the same shall be paid for according to the underwritten Valuation. The Driver shall not be employ’d as a Soldier, nor any Duty required of him but to take Care of his Horses and Waggon. And whatever Indian Corn, or other Forage shall be brought in the Waggon to Wills’s Creek, more than is necessary for the Subsistence of the Horses belonging to the Waggon shall be paid for at a reasonable Price. To this Agreement, the Parties have interchangeably set their Hands, this  Second  Day of May, 1755.

  ARBAN ASCHENBRENNER


Witnesses present



  John Read



  Michael Swoope [?]
  


B Franklin


 Endorsed: Harbanus Ashe[briner] I Waggon Advance £5 [5s.] York Co[unt]y
